In a proceeding pursuant to Election Law § 16-102 to invalidate a petition designating Robert Thoubboron as a candidate in a primary election to be held on September 11, 2001, for the nomination of the Republican Party as its candidate for the public office of Sheriff of Putnam County, the petitioner appeals from so much of a final order of the Supreme Court, Westchester County (DiBlasi, J.), entered August 9, 2001, as, after a hearing, *455dismissed so much of the petition as sought to invalidate 20 pages of the designating petition.
Ordered that the appeal is dismissed, without costs or disbursements.
As conceded by the appellant, even if the 20 pages of the designating petition which he challenges were invalidated, the designating petition would still contain a sufficient number of valid signatures to support the candidacy of Robert Thoubboron. Therefore, the appeal must be dismissed, as the controversy is academic (see, Matter of Cosgrove v Jensen, 252 AD2d 555). O’Brien, J. P., Altman, Friedmann, Florio and McGinity, JJ., concur.